United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1132
Issued: September 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2007 appellant filed a timely appeal from the March 6, 2007 merit decision
of the Office of Workers’ Compensation Programs, which awarded schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the schedule award.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment of her
right upper extremity.
FACTUAL HISTORY
On April 26, 2004 appellant, then a 34-year-old mail processor, filed a claim alleging that
the pain in her wrists and right shoulder was a result of performing the duties of her federal
employment on the workroom floor, which involved many repetitive tasks. The Office accepted
right shoulder impingement syndrome and bilateral carpal tunnel syndrome (mild). Appellant
underwent an authorized right shoulder arthroscopy on June 10, 1996 involving debridement of a

frayed rotator cuff, subacromial bursectomy and anterior neer arthroplasty.1 She underwent an
authorized right carpal tunnel release on October 1, 2004.
Appellant submitted a June 6, 2006 impairment evaluation by Dr. Eric D. Solomon, a
physiatrist, who reported that appellant complained of pain in her right shoulder girdle and right
wrist, greater than left. On physical examination, Dr. Solomon described this pain as mild. He
reported normal range of motion in all joints and 5/5 muscle strength throughout the upper
extremities “except for external rotation 4/5.” Neurologically Dr. Solomon reported that
appellant was intact “CN2-12.” He also reported mild sensation deficits in the right median
nerve distribution and positive Tinel’s sign on the right. Dr. Solomon noted right shoulder pain
at 145 degrees abduction. No diagnostic testing was available. Dr. Solomon determined that
appellant had a two percent impairment of the right upper extremity due to lack of shoulder
abduction. He appeared to find a two percent impairment due to strength deficit based on
manual muscle testing of the right shoulder. Dr. Solomon reported a 10 percent impairment of
the right upper extremity due to median nerve deficits.
On August 15, 2006 appellant filed a claim for a schedule award.
On November 30, 2006 Dr. Solomon offered a supplemental report clarifying his
impairment rating:
“This letter is in response to the question of this patient’s impairment from
shoulder girdle deficits. The impairment given was based specifically on
weakness of the shoulder. I had indicated that she had rotator cuff weakness with
4/5 strength. In the report when I referred to movement I was speaking
specifically of strength and the tables referred to in the report discuss the deficit
specifically on the basis of strength impairment. This report does give shoulder
strength deficits although joint range of motion is normal. There is no restriction
in range of motion and there is no impairment for any range of motion
restrictions.
“This patient has reached maximum medical improvement and I do not have
information available regarding the time frame of surgery or follow-up physical
therapy program.
The patient certainly has reached maximum medical
improvement at this point and most likely was at maximum medical improvement
within one or two years following surgery.”
On January 18, 2007 an Office medical adviser reviewed Dr. Solomon’s findings and
determined that appellant had a five percent impairment of her right upper extremity due to a
mild median nerve deficit following carpal tunnel release. He found no impairment of the right
upper extremity due to loss of shoulder motion or shoulder weakness with external rotation,
noting that appellant was neurologically intact.

1

The surgeon shaved the anterior and inferior surface of the acromion.

2

In a decision dated March 6, 2007, the Office awarded schedule compensation for a five
percent permanent impairment of appellant’s right upper extremity. On appeal, appellant asks
for the percentage reported by Dr. Solomon.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
ANALYSIS
If, after an optimal recovery time following surgical decompression, an individual
continues to complain of pain, paresthesias or difficulties in performing certain activities, three
possible scenarios can be present:
“1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual CTS [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as described
earlier.
“2. Normal sensibility and opposition strength with abnormal sensory and/or
motor latencies or abnormal EMG [electromyogram] testing of the thenar
muscles: a residual CTS is still present, and an impairment rating not to exceed
five percent of the upper extremity may be justified.
“3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength, and nerve conduction studies: there is
no objective basis for an impairment rating.”4
Dr. Solomon, appellant’s evaluating physiatrist, found a 10 percent impairment of the
right upper extremity under Scenario 1. He noted mild deficits in the right median nerve
distribution and a positive Tinel’s sign, so he applied the grading scheme and procedure for
determining impairment due to sensory deficits or pain resulting from peripheral nerve
disorders.5 But this method of evaluation is appropriate only in the presence of positive
electrical conduction delays, and Dr. Solomon had no nerve conduction studies available for
review.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th
ed. 2001).
4

A.M.A., Guides 495.

5

Id. at 482, Table 16-10; see id. at 492, Table 16-15.

3

The Office medical adviser found a five percent impairment of the right upper extremity
under Scenario 2. But he did not justify this scenario in the absence of electrodiagnostics and
explicit sensibility testing.
The Board finds that Dr. Solomon’s evaluation does not permit a proper application of
the A.M.A., Guides for evaluating impairment due to residual carpal tunnel syndrome. Where
the impairment has not been correctly described, Office procedures state that a new or
supplemental evaluation should be obtained.6 The Board will therefore set aside the March 6,
2007 schedule award and remand the case for further development of the medical evidence.
The only other impairment Dr. Solomon reported was a two percent impairment due to
strength deficit from musculoskeletal disorders based on manual muscle testing of the shoulder.7
Although he reported that appellant was neurologically intact “CN2-12,” appellant did undergo a
right shoulder arthroscopy on June 10, 1996, with debridement of a frayed rotator cuff,
subacromial bursectomy and anterior neer arthroplasty. So there may be an anatomic basis for
the reported weakness. The A.M.A., Guides cautions, however, that decreased strength cannot
be rated in the presence of painful conditions that prevent effective application of maximal force
in the region being evaluated.”8 As appellant’s chief complaint included pain in her right
shoulder girdle, and as Dr. Solomon reported right shoulder pain at 145 degrees abduction, it is
unclear whether loss of strength may be rated separately.
The A.M.A., Guides states that because strength measurements are functional tests
influenced by subjective factors that are difficult to control, and the A.M.A., Guides is for the
most part based on anatomic impairment, the A.M.A., Guides does not assign a large role to such
measurements.9 Nonetheless, in a rare case, if the examining physician believes the individual’s
loss of strength represents an impairing factor that has not been considered adequately by other
methods in the A.M.A., Guides, the loss of strength may be rated separately if based on unrelated
etiologic or pathomechanical causes.10 On further development of this case, the examining
physician should address whether there is any impairment of the shoulder and provide a rating
that conforms with the A.M.A., Guides.
CONCLUSION
The Board finds that this case is not in posture for decision. The evaluation appellant
submitted to support her claim for a schedule award does not sufficiently describe her

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.d(2) (August 2002); see id., Chapter 2.808.6.a (the Office should advise any physician evaluating permanent
impairment to use the applicable edition of the A.M.A., Guides and to report findings in accordance with those
guidelines).
7

A.M.A., Guides 510, Table 16-35.

8

Id. at 508.

9

Id. at 507.

10

Id. at 508.

4

impairment in accordance with the A.M.A., Guides.
evidence is warranted.

Further development of the medical

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: September 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

